Bat, J.,
delivered the opinion of the whole court, May 5th, 1810. The demurrer admits that the names are materially different. The names may, however, be materially the same. We must be bound by the pleadings to support the demurrer. The State might have put the fact in issue, whether the names were not the same, or whether the defendant was not known as well by orje name as the other. The distinction between Christian and surnames, though supported by authorities, seems to the court to be unsupported by reason. Pleas in abatement in criminal, as in civil cases, we think, are good, as well for a misnomer of the surname, as for a mhuomer of the Christian name.
Motion rejected.